69.	Permit me first of all to convey the congratulations of my Government to Mr. Kittani on his election as President of the General Assembly. That action is an appropriate honoring of his country and of his distinguished personal qualities. The Organization has placed its trust in a highly qualified person who, because, of his experience, is well aware of the delicate responsibilities of his high post.
70.	I also wish to express the congratulations of my Government to his illustrious predecessor, Mr. von Wechmar, who, by his actions during a particularly difficult time, amply justified the trust placed in him by the international community.
71.	Let me also take this opportunity to welcome me admission to the United Nations of two new States, Vanuatu and Belize. Colombia is pleased to note this new and important step in the process of decolonization, and offers its best wishes for the peace and prosperity of both new nations.
72.	The report on the work of the Organization presented to the Assembly by the SecretaryGeneral [A/36/1] is further proof of his intelligent approach to complex situations and serious conflicts; it provides much food for thought, including an objective description of the difficulties and challenges which place formidable obstacles in the path to world peace.
73.	This annual meeting of the General Assembly has been overshadowed by the tragic news of the assassination of President Anwar El Sadat. He was a statesman who fought for world peace with exemplary courage and constancy. His death, which has moved all those working for harmony among peoples, was his legacy to that cause, to which we should all contribute with the same courage and with a similar will to sacrifice.
74.	In entrusting to Mr. Kittani the guidance of this body, conceived as a forum for peace, the Assembly
wished to indicate that discussion and dialog are the most effective means for resolving any conflicts that may arise between peoples of the world. War, that last hazardous and terrible recourse, leaves nothing in its wake but the grief of desolation and the always fearful danger of rancor. It is strange that, after so many and such long sufferings, the astonishing human intelligence has not been able to perceive such evident and tragic proof as that offered on every page of the book of history that there is no more fragile peace, no more precarious conquest, no less stable alliances, than those achieved amidst the roar of cannon and the sinister aegis of fire and sword. However, mankind, or at least a large part of it, continues to harbor its bloodstained illusions. As in barbarous times when private disputes were settled summarily by blows of the club, because there were no laws and none to apply them, no reason or justice which could prevail over force, and power was reduced to the naked exercise of violence, war continues to have a fatal attraction and fervent supporters. However, very little or nothing is resolved by those extremely costly and atrocious adventures, which inevitably begin as an exultant march from which, with no known exception, there returns a generation of young people, without any clear idea of what they were supposed to be doing on the battlefield, mutilated, angry and wasted, young people who would have better served their country and of course their own cause if they had been allowed to apply their strength and unbounded enthusiasm to less bloody undertakings.
75.	It was precisely to prevent nations from coming to blows after the first disagreement or the first conflict and from turning disputes that could be discussed and settled into a catastrophe that, after many setbacks and great effort, international law was established. It was simply a matter of transferring to international relations the same rational mechanism as that which in the domestic jurisdiction had deprived those prepared to strike first, deal a cowardly blow, or hit hardest, of the ability to impose their will on others. If something as elementary but also as difficult as this i.e. that it is up to the laws and the interpreters of the laws, the mediators and the courts, to decide who was right in the innumerable disputes among citizens without waiting for them all to come to blows to establish who was in the right could prevail, of course with some regrettable exceptions, within countries, why not try the same on the international level? In the final analysis, if the experiment has been successful not without a certain amount of inevitable coercion among uncivilized and ignorant people who fought over land, water, cattle, and the right to survive and even the right to believe, to have opinions and to persuade others of the virtues of their beliefs and opinions, why should this not ( be applied in relations among nations, which are supposedly ruled by men and women who are more enlightened, wiser, and more sensible and farsighted?
76.	For four centuries and even longer perhaps, jurists, theologians, statesmen and skilled diplomats, sophisticated or pragmatic, undertook the colossal task of convincing their peers throughout the world of the excellence of their project, and designing, and making acceptable to reluctant nationalism the institutions that would safeguard it. Its evolution was extremely slow, but the Very bestiality of war to which nations repeatedly resorted, attracted by profitable imperial trade, by simple vanity or
by suspicion, or because the diabolical rhetoric of some delirious demagogue had razed the last barriers separating insanity from good-judgment imposed the need to come to terms before fighting, of talking before the wagons bristling with weapons crossed borders, before soldiers killed each other, before whole populations were senselessly destroyed and before women and children, who were taking no part in the storms of war, paid their tragic dues of hunger, death, pestilence and ruin, in settlement of the account for some senseless quarrel.
77.	Without question, the Organization is the culmination of that long and arduous effort. As is stated in the Preamble to its Charter, it was created "to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind". In a way, then, it is the tangible embodiment of that ecumenical humanitarian purpose: to avoid war and to convince nations that there are more civilized systems and certainly much more effective ones than those of general butchery in settling their pending affairs and even their grievances, which are generally the result of some other dispute for which no solution was found and which only brought out latent rancor:
78.	That being the case, it seems to me that there can be no more appropriate forum or more responsive audience than this one for reference to a subject of concern to my Government: the obvious crisis in international law.
79.	While throughout the long period of its creation great and even malicious departures from it were used with notorious cynicism to justify wars of aggression and greedy acts of conquest, today's international community is based on the acceptance of certain fundamental basic rules, without which the maintenance of international peace and security is impossible. They are not many or very complicated, but they suffice to prevent the planet from becoming a vast pile of debris, if they are respected and not placed through cowardice or perhaps through chronic confusion in the deceitful hands of those who adhere to them without conviction, perversely and with suspect reservations. Those rules include: the sovereign equality of all nations, large and small; the seif-determination of peoples; the prohibition of interference in affairs essentially within the internal jurisdiction of States; the duty to comply in good faith with obligations stemming from treaties and other sources of international law; the obligation to settle international disputes by peaceful means; and the prohibition of any form of attack on the integrity or political independence of any State. Those norms, to be sure, were in large part incorporated into the Charter of the United Nations on the initiative of the Latin American countries, which for many years lived under the threat of foreign interference, from the dreadful punitive expeditions organized by the great Powers to cancel sometimes insignificant debts to their nationals, to the old and scandalous international trickery aimed at distorting the will of peoples or at nullifying it by placing at the head of Governments cruel, venal and greedy men, as obliging towards foreigners as they are merciless towards their own fellow-citizens.
80.	The 51 original signatories of the Charter of the United Nations, as well as the others which have joined the Organization in the course of its 35 years of existence, have willingly accepted those norms, and have solemnly pledged themselves not only to comply with them, bat also to create conditions in which justice, and respect among all the world's peoples, based firmly on those norms, may be reasonably expected to be maintained.
81.	Those principles and norms, along with international mores, judicial decisions and the doctrines of the most competent writers in the field, ate the essence of international law and govern the conduct of nations in their mutual relations* but they seem to have entered into a disquieting crisis, turning almost imperceptibly into a flexible catalog of amorphous solemnities, often used with unabashed cynicisnMo support the not always sound domestic objectives of some States and, on more occasions than we would like to admit, the blatant expansionism of others.
82.	The traditional procedures for the peaceful settlement of dispute such as good offices, conciliation, arbitration and judicial settlement, which are enshrined, after visible compliance with ritual formalities, in many bilateral or multilateral instruments, are in the process of becoming laughable dead letters with no use other than serving as rhetorical disguise for manifest ill will. Some States, when they sign international agreements, skilfully maneuver to present themselves to the international community as standard bearers of principles in which they do not believe, principles which, in their domestic policies, they do not apply, or disregard, and which they would not hesitate to violate if, for any reason, they did not meet the interests of the Government in power, or of the system, or of the political ideology they attempt to impose and consolidate.
83.	At times, they go to the extreme of using a change in regime as an argument of course, with no grounds in international law to support the denunciation of international territorial treaties, which are flawless and unassailable, and were agreed on years before and ratified in due form by the pertinent legislative powers. Faced with such serious evidence, one might say that we are going backwards to the uncertain and dangerous times when, with unheard of insolence and, of course, with distorted intentions, it was declared that treaties were nothing but meaningless pieces of paper.
84.	Law, in any of its manifestations, is based on an elemental principle of good faith: without good faith, it is impossible, to govern mutual relations. At the domestic level, the great social pact which establishes a very subtle but valuable line between anarchy and harmony, is guaranteed by the restraining power inherent in the pact itself. But good will is essential, the conviction that only by heeding the laws and the principles which inspire them is it possible to build a disciplined, harmonious, equitable and sound society. Without this deep conviction that the law is necessary and valuable, and of course perfectible, although it imposes limits and constraints, is restrictive and sometimes unpleasant, no community of free men can exist. But even were a community temporarily to survive the insuperable challenge of its own disorder, it would not be respected, and all other communities would be wary of making agreements with it or trusting in its statements, however sensible they might be. Thus, if there is no intentional subjection to rules of conduct which are the same for all* there is no society, no credibility which could support it, ana no pact, contract or agreement of any kind which could be understood as having any qualities beyond those of improbable expectations.
85.	In the international level, where this enforcement power does not exist, or exists vaguely and questionably, good faith, the sincere will to honor agreements, and not only formal adherence to them for the sake of appearances, can guarantee genuine lasting peace. Unfortunately, sufficient awareness of this unassailable fact does not always seem to exist. Furthermore, contrary to what one might logically expect, it is the weak countries, whose survival depends to a large extent on a strict body of norms which defend them against the arbitrary behavior of those stronger than they, that most frequently and lightly disregard them to attain casual advantages, not understanding that such behavior may then become a precedent to justify an illegal act against their own vital interests.
86.	Any devious interpretation of what should be a transparently clear explanation will turn against whoever makes it and set in motion his own downfall. To behave as though one believes that only what is in one's own interest is ethical exposes oneself to the calculated risk of leaving the fate of international harmony in the hands of the strongest or the least honest or a dangerous combination of the two.
87.	The thorough and enlightened discussions of many complex issues which have taken place over the years and which are taking place here now, will be meaningless unless we all seek to bring about an effective return to faithful compliance with international law. The independence and self-determination of peoples will be nothing but empty words devoid of content if real or veiled intervention and in some cases actions which openly violate international law by some countries in the internal affairs of others, shielded behind pretexts and artificial considerations, are yet part of a clear political design. We have reached such, extremes of complacent complicity and unpardonable leniency in the application of international norms that there are those who do not consider as flagrant intervention cases of economic, political and even military support for minority groups which at times violently challenge the legitimate existence of Governments that are supported by large majorities. Others, as if it were an insignificant matter, allege that the supply of arms and military training to extremist organizations or terrorist groups (which act in the broad area of subversion with the open and declared purpose of destabilizing democratically constituted Governments and imposing by force on other countries the systems and ideologies that exist in the countries that assist and finance) does not constitute intervention or damage the juridical structure, which was so difficult to build and which is now threatened with destruction by the indifference of those who should be the most concerned by its gradual disappearance.
88.	On the other hand, general and complete disarmament will continue to be not much more than an irrelevant item of academic discussion if, as could occur now, States do not have the opportunity of recourse to law to avert the risk of a real or imagined threat to the integrity and stability of their Governments. As long as the present alarming indifference exists regarding the fate of international law, there will always be justification for the acquisition of arms and for increasing the war potential. Even worse, it is possible that some who, for reasons of prestige or profit or with even less admissible motives, see a good opportunity to derive political or economic profit from a generalized arms race, are the same who promote such a state of affairs by advising their Governments that, instead of relying on the rules of treaties, they should resort to the insidious security of weapons to preserve the law, without actually having to fire those weapons.
89.	If the full rule of law were restored, as it should be, it would not be necessary to affirm, as, unfortunately it too often is nowadays, that the only purpose of the arms race is the routine replacement of equipment, the search for a rational balance with other Powers or the natural defense of the country, since the juridical mechanism would suffice to cause any attempted aggression to be rejected immediately or to be heavily punished by the international community. But as long as that is not the position, on the pretext of the demands of national or even collective defense, enormous amounts will continue to be spent on sophisticated weapons, thus diverting those resources from development projects and the improvement of the general wellbeing.
90.	If disregard of the norms of international law can bring about changes with unforeseeable consequences in the field of political relations, the same is true in the field of international economic relations. What is required there and perhaps with the same urgency is not only a substantive review but also the full restoration of the compulsory nature of international agreements and strict respect for their provisions.
91.	We have had seven years without practical results of the commitment to establish a new international economic order; five years without implementation of the Integrated program for Commodities; more than 15 years of sterility and despair in the implementation of the agreements in principle of the law of the sea; and more than two years to begin a modest cycle of global negotiations. Those are only some indications, in my view serious ones, of what may await mankind in the future if we do not counter weakness, reluctance, lack of responsibility and negligence with a firm decision to respect our agreements.
92.	I believe that we are passing the limits of credibility. Organizations such as this one and those associated with it, but not ensuring respect for agreements, run the risk of being replaced by structures which respond better to the aspirations of the international community. It is unnecessary to. state what a backward step it would be in the search for understanding among nations if that were to occur. But unfortunately that will be the case if decisions, agreements, rules and settlements are not strictly and promptly implemented or respected. What we are witnessing with increasing concern is a scandalous succession of acts which directly or indirectly infringe the norms which protect justice by means of the law in the field of international relations. Diplomatic prerogatives, which were formally agreed to or which have been accepted for centuries to facilitate normal communications among Governments, are brazenly violated: Juridical mandates are being disregarded and trampled underfoot, mandates which translate the principle of nonintervention proclaimed in conclusive terms by the General Assembly in its Declaration on the Inadmissibility of Intervention in the Domestic Affairs of States and the Protection of their Independence and Sovereignty, adopted unanimously in 1965 [resolution 2131 (XX)]. There is open violation of the principle of nonaggression by means of armed attacks which are completely unjustified and which treacherously violate the provisions of Chapter VII cf the Charter. There is scandalous mockery of decisions of the International Court of Justice, the highest court of the world, the judicial body of the Organization, and of other international institutions. The obligation to resort to the procedures for the peaceful settlement of disputes provided for in Chapter VI of the Charter and in other multilateral and bilateral conventions is not respected. The duties relative to the protection of human rights proclaimed in the Universal Declaration of Human Rights of 1948 and in agreements emerging from competent bodies of international organizations are ignored. Foreign territory is invaded unilaterally and with complete disregard of the most elementary legal principles. In practice, the principles of the equal rights of States and the self-determination of peoples are repudiated. Even in those fields; which most obviously call for the universal cooperation of nations, such cooperation is denied, although it would be beneficial to all if everybody contributed to the preparation of and respect for the relevant conventions.
93.	Let us think for a moment of the consequences of a possible final and total disruption of the legal norms on which is based the operation of international organizations, the continual activities of which guarantee the functioning of the various sectors of what could be termed international public administration. The disappearance of those bodies, the existence of which we have come to consider natural, would mean a world without postal services, telecommunications, international civil aviation, economic or financial cooperation among States, meteorological data from outside national boundaries, preventive measures against the spread of global epidemics, without the means of continuing, promoting and increasing world food production, without action or joint guidelines in the field of education or labor, without the possibility of maintaining scientific and cultural exchanges, without stimulus for the support and progress of maritime navigation, without cooperation in the use of nuclear energy for peaceful purposes, without a network of international intergovernmental and nongovernmental organizations dealing with the most varied needs of peoples at the international level, without international commerce; in a word, without any trade at all, since the least trade presupposes the existence of rules governing it.
94.	Colombia, which prides itself above all on its respect for law, can therefore not ignore such an alarming situation. It is to the crisis in international law and the lack of interest shown in it that we attribute phenomena that have created tremendous tension and that will probably bring about untold calamities in the community of nations.
95.	The presence of foreign troops in Afghanistan and Kampuchea, despite the reiterated appeals made by the Organization to guarantee to those countries the right to self-determination, is nothing but one more example  and, of course, one of the most disquieting of the casual attitude of some nations to the civilized practice of
international law. If in the future somewhere else in the world another invasion occurs there is no doubt that a good part of the responsibility for that nefarious act will rest with those who seem unaware of the importance of the full application of international legal norms.
96.	Something similar could be said about one of the most offensive and abhorrent violations of the dignity of the human person racial discrimination. Colombia, which has traditionally been a member of the United Nations Council for Namibia,, has always rejected and continues vigorously to reject apartheid. It also considers that the fate of the Territory should be determined by its inhabitants, without the intervention or support of foreign Powers, In keeping with this position, it considers that the Government of South Africa has an inescapable obligation to bring about the independence of Namibia and not put obstacles in the way of its legitimate claim to self-government.
97.	My country is of course aware of the general concern at the situation in the Middle East which has been further complicated by the assassination of President Anwar El Sadat. We welcomed the dialog that made possible peace between Egypt and Israel and the agreements that were the happy result of that splendid gesture of conciliation and goodwill. That is why, as a contribution to peace in the Middle East, Colombia has decided to take part in the multinational force which will guarantee the demilitarization of the Sinai Peninsula. My country would like to see a similar climate prevail with regard to the definitive solution of the Palestinian problem, which certainly cannot be solved without the participation of the legitimate representatives of that people.
98.	In the continuous process of the legal codification of relations among States and between geography and man there is a field that is still subject to rules of law that are inadequate and reflect the unfairness of the relations of force which led to their adoption. I am referring to the regime which exists for outer space and the geostationary synchronous orbit.
99.	That orbit is a Scarce resource and should not be allocated on the basis of the excessive advantages that the unequal development of technology offers to a very small number of States. This points to the advisability of convening an international conference for the purpose of filling the gaps in the treaty on Principles Governing the Activities of States in the Exploration and Use of Outer Space, including the Moon and Other Celestial Bodies [resolution 222 (XXI)] and elaborating a proper law of space, consistent, equitable and harmonious.
100.	Equatorial countries have already begun an international debate on the geostationary synchronous orbit, a debate that has shown the gaps in that Treaty and has enabled peoples of the third world to begin to see how a vital element of contemporary civilization, satellite communications, is becoming the object of a process of increased monopolization. That is why we must legally distinguish the geostationary synchronous orbit from the amorphous concept of outer space. In that essential task developing countries must promote an international, legal order which, responding to the legitimate rights of equatorial States, will regulate the use of the orbit bearing in mind the common interest of mankind.
101.	My country and other equatorial States would not find it at all satisfactory if, in the absence of the legal reforms that have been recommended, third world peoples 10 or 20 years hence, in order to free themselves from the subjection and inequality created in space, had to fight from a position of disadvantage and face serious faits accomplis, as is the case today in connection with the international economic order. By then it will nor be easy to achieve a new international legal order in space, just as it is now difficult to achieve a new international economic order.
102.	I belong to a country which believes more in the force of law than in the force of arms; which admires more the quiet labor of jurists than the clamor and arrogant ostentation of strong men; which has created a civilized society that respects the popular will and is peaceful and republican. All those Circumstances, together with the disquiet that we experience owing to the progressive deterioration of a true international legal order, have led me to put before the General Assembly a subject which may not have the same apparent topicality as others which have properly been dealt with here. But I would say that it is perhaps in the ostensible breach in international law that we may find the origin of our many present tribulations and of those that will undoubtedly follow if we do not act courageously to restore what we have left to fade and languish through our negligence, in our improvident hands.
103.	Were international law to disappear and were organizations such as this one, where dialog is still possible, to remain as another monument to the futility of our efforts to make reason prevail over unbridled force, humanity would have unwittingly entered into a new dark age. But if, on the contrary, we persevere in the worthwhile task of replacing the ferocious code of war by a judicious and thoughtful code of agreements, against all forecasts we shall have done more lasting work for peace than that resulting from the precarious and sombre balance of terror. If we are to coexist, as we must, at least as long as the planet tolerates us and provides for us, it will not be as the result of a sterile, inclement and ruinous play of mistrust, shock and contained violence. Let us seek, as so many before us, the best of the species, have done successfully, an intelligent framework of impersonal and abstract laws so that our strong aspiration to peace may not be frustrated by the merciless and fateful law of the jungle.
